Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered April 28, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Neither of the instances of alleged prosecutorial misconduct cited by the defendant on appeal drew objections from the defendant’s trial counsel, nor did he join in the objections raised by counsel for the codefendant. Accordingly, none of the allegations of error raised by the defendant is preserved for appellate review (see, CPL 470.05 [2]; People v Ford, 66 NY2d 428; People v Watts, 159 AD2d 740). In any event, none of the prosecutor’s allegedly improper comments would warrant reversal in the interest of justice as the allegedly objectionable comments constituted fair comment on the evidence (see, People v Koleskor, 131 AD2d 879), and appropriate responsive rhetoric intended to rehabilitate the credibility of prosecution witnesses which had been impugned during the summations of both defense attorneys (see, People v Mason, *628170 AD2d 464; People v Kornegay, 164 AD2d 868; People v Rawlings, 144 AD2d 500; People v Crawford, 130 AD2d 678; see also, People v Gavins, 118 AD2d 582). Mangano, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.